LUTHER E. HALL, Judge pro tern.
This matter comes before us on a rule to show cause why this appeal should not be dismissed because of the failure of appellant to file a proper appeal bond within the required time.
When appellant filed his appeal bond pursuant to the order granting the appeal, appellee by rule in the District Court questioned the solvency of the surety. After a hearing the District Judge found that the surety was insolvent, declared the bond furnished to be insufficient and invalid, and ordered a new bond to be filed within four days dating from rendition of judgment on the rule, in accordance with LSA-C.C.P. Articles 5123 et seq. (formerly LSA-R.S. 13:4573).
This judgment ordering a new bond to be filed was signed on April 28, 1961. According to a certificate of the clerk of the District Court filed in the record no new bond had been filed by May 31, 1961, the date of his certificate.
The rule to dismiss the appeal is made absolute, and the appeal is dismissed. See Auto Painting & Repairing Co., Inc. v. Ware, La.App., 151 So. 208.
Appeal dismissed.